ORDER

This matter has come before the Court en banc on Formal Complaint filed by The Mississippi Bar asking that the Court accept the irrevocable resignation of the Respondent, Clinton G. Herring from The Mississippi Bar and surrender of his license to practice law in the state. Prior to the filing of the complaint, Herring submitted his resignation, and he has in his response to the Formal Complaint admitted its allegations and joined in the request that his resignation be accepted. Having considered the matter, the Court finds that it is appropriate that the irrevocable resignation of the Respondent be accepted.
IT IS THEREFORE ORDERED that, pursuant to the provisions of Rule 10.5 of the Rules of Discipline of the Mississippi Bar, the Court does accept the irrevocable resignation of Clinton G. Herring from The Mississippi Bar and from the practice of law in the state and does accept the surrender of his license to practice.
IT IS FURTHER ORDERED that forever hereafter the right of Clinton G. Herring to seek reinstatement to the privilege of practicing law is barred.
IT IS FURTHER ORDERED that Herring will immediately provide notification to all clients and to all affected courts of his resignation, all in full compliance with the provisions of Rule 11(c) of the Rules of Discipline.
IT IS FURTHER ORDERED that the Clerk of this Court shall forthwith forward to the Clerks of the Chancery Court and the Circuit Court of Madison County, Mississippi and to the senior judges of those courts and to the judge of the County Court of Madison County true certified copies of this order which shall be spread upon the minutes of those courts.
LENORE L. PRATHER, CHIEF JUSTICE,
FOR THE COURT
McRAE, JAMES L. ROBERTS, Jr. and SMITH, JJ., not participating.